DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.  Please see below for new grounds of rejection under 35 U.S.C. 112(b), necessitated by Amendment.  
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because Applicant is arguing about limitations added to the claims in an amendment which are addressed in the new grounds of rejection, below.  Examiner’s arguments concerning Steele are not persuasive since Steele is not relied upon to teach the claimed attachment to the casing, but rather the location.  Since the leg and foot interface is axially offset from the casing, the combination with Alizadeh meets the claim.  Regarding Applicant’s arguments concerning Alizadeh, Examiner notes that connection about the periphery of the frame with extension in the downstream direction meets the current limitations which do not disclaim connection at the outer periphery.  Bushnell was not and is not relied upon to teach the limitations about which Applicant argues. 
If Applicant believes discussion with the Examiner would aid in the advancement of prosecution, Applicant is encouraged to contact the Examiner using the contact information below. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “a downstream surface relative to an airflow”, “the downstream surface”, and then “a downstream direction from the downstream surface”.    It is unclear if “a downstream direction” continues in the same “downstream” as the “downstream surface”.  It is recommended to more clearly relate “downstream direction” and “downstream surface” since it is believed they are the same.  Claims 2, 4-9, and 11-15 are rejected insofar as they are dependent on claim 1 and therefore include the same error(s).   
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 has been amended to recite “a downstream surface relative to an airflow”, “the downstream surface”, and then “a downstream direction from the downstream surface”.    It is unclear if “a downstream direction” continues in the same “downstream” as the “downstream surface”.  It is recommended to more clearly relate “downstream direction” and “downstream surface” since it is believed they are the same.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 2009/0211287: previously cited) in view of Alizadeh (US 5,582,507: previously cited) and Bushnell (US 2010/0040458: previously cited).
Regarding claim 1, Steele et al. discloses a transport refrigeration unit for use with a transport trailer comprising: 
a structural framework mountable to a wall of the transport trailer (see at least structural framework #60); 
a condenser heat exchanger unit mounted to the structural framework (see at least condenser #70); 
an evaporator housing separated from the condenser heat exchanger by a distance (see at least evaporator housing #80); and 
at least one condenser fan assembly positioned aft of the condenser heat exchanger unit and forward of the evaporator housing (see at least condenser fan assembly #10; see at least paragraph [0026]), the at least one condenser fan assembly including: 
a fan rotor defining an inlet end (see at least rotor #30A: inlet end is inherent to rotor in this context), the fan rotor rotatable about a fan axis (see at least rotor #30A; paragraph [0020]); and 
a casing defining a central opening (see at least outer shroud #24; central member #36 of bracket #34), the fan rotor being arranged within the central opening (see at least paragraphs [0020]-[0021]). 
While Steele et al. further discloses the casing including: 
a cylindrical shroud frame (see at least outer casing #24) having a plurality of circumferentially spaced pylons extending downstream of the shroud frame relative to an airflow (see at least feet #39 and axial portion of legs #38) and 
a plurality of openings defined between adjacent pylons of the plurality of pylons (see at least openings defined between feet #39 and axial portion of legs #38); and 
a stator coupled to the plurality of pylons (see at least central member #36), the stator including a plurality of guide vanes arranged downstream from the ran rotor with respect to the airflow (see at least radial portion of legs #38; central member #36 and the legs #38 are downstream from rotor #30A with respect to the airflow), each of the plurality of guide vanes having a first end connected to a distal end of a respective pylon of the plurality of pylons such that the first end of the plurality of guide vanes is axially offset in a downstream direction from the downstream surface of the cylindrical shroud frame (see at least radial portion of legs #38 attached to distal portions of the axial portion of legs #38 which are axially offset to be downstream from the outer casing #24), Steele et al. does not disclose the casing including a cylindrical shroud frame having a plurality of circumferentially spaced pylons extending from a downstream surface of the shroud frame relative to an airflow; wherein a portion of an airflow moving through the at least one condenser fan assembly is expelled from the at least one condenser fan assembly radially via the plurality of openings.
Alizadeh teaches another condenser fan assembly, having a casing including a cylindrical shroud frame (see at least ring #101) having a plurality of circumferentially spaced pylons extending from a downstream surface of the shroud body (see at least fastenings #107/#108/#109 and axial portions of arms #103/#104/#105) and a plurality of openings defined between adjacent pylons of the plurality of pylons (see at least openings between fastenings #107/#108/#109 and arms #103/#104/#105), wherein a portion of the airflow moving through the at least one condenser fan assembly is expelled from the at least one condenser fan assembly radially via the plurality of openings (in view that the openings include a radial component, at least some of the airflow will be expelled radially).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the fan assembly of Steele et al. with the casing including a cylindrical shroud frame having a plurality of circumferentially spaced pylons extending from a downstream surface of the shroud frame and a plurality of openings defined between adjacent pylons of the plurality of pylons, wherein a portion of the airflow moving through the at least one condenser fan assembly is expelled from the at least one condenser fan assembly radially via the plurality of openings, as taught by Alizadeh to improve the fan assembly of Steele et al. by decreasing resonance, thereby decreasing noise and vibration and improving the efficiency of the fan assembly (see at least Alizadeh column 6, lines 51-59).  
Steele et al. in view of Alizadeh does not disclose the plurality of pylons being integrally formed at a first end with the downstream surface of the cylindrical shroud frame, though the combination does teach formed (i.e attached) at a first end of the downstream surface of the cylindrical shroud frame which will ultimately lead to an integral construction (see above regarding extending from a downstream surface).
However, to the extent that intregrally formed could be considered to require that the frame and pylons are always a single piece, Examiner notes that based on Applicant’s disclosure of both one-piece and multiple-piece construction for the pylons and shroud frame (see paragraph [0040]), it appears that Applicant’s invention would perform equally well with the combined unitary, one-piece structure of Steele et al. in view of Alizadeh or with one-piece construction.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide shroud and pylons of Steele et al. in view of Alizadeah with the plurality of pylons being integrally formed at a first end with the downstream surface of the cylindrical shroud frame, since making integral what was formerly multiple pieces has been held to be a matter of routine design choice (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."): in this case, as discussed above, Applicant discloses both one-piece and multiple-piece construction for the pylons and shroud frame, making the limitation non-critical to Applicant’s invention, though Examiner notes that a single piece would provide the predictable benefit of simplifying assembly.  
Steele et al. in view of Alizadeh does not disclose wherein the guide vanes are configured to straighten the airflow.
Bushnell teaches another fan assembly having a stator with guide vanes, wherein the guide vanes are configured to straighten the airflow (see at least paragraph [0025]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the fan assembly of Steele et al. in view of Alizadeh with wherein the guide vanes are configured to straighten the airflow, as taught by Bushnell, to improve the assembly of Steele et al. in view of Alizadeh by improving fan stability and reducing noise (see at least Bushnell paragraph [0005]).

Regarding claim 2, Steele et al. in view of Alizadeh further discloses wherein substantially all of the airflow output from a discharge end of the at least one condenser fan assembly turns radially relative to the fan axis at a position upstream from the evaporator housing relative to the airflow (Examiner notes that since the structure meets the claim, it is deemed capable of performing the claimed function; see also Steele et al. paragraph [0026]: in order for air to flow over the engine and generator to provide cooling there must be a significant radial component to the discharge upstream of the evaporator.).
Regarding claim 4, Steele et al. further discloses wherein the shroud frame has a planar configuration (see at least outer casing #24, which is planar in the radial direction).
Regarding claim 5, Steele et al. further discloses wherein the axial length of the shroud frame is less than the axial length of the fan rotor (see at least outer casing #24 which has a shorter axial length than rotor #30A).
Regarding claim 6, Steele et al. further discloses wherein the fan rotor includes a plurality of fan blades (see at least blades of impeller #22) and the axial length of the shroud frame is less than the axial length of the plurality of fan blades (see at least Figure 1, at least the inner rank of blades extend further than the outer casing #24).
Regarding claim 7, Steele et al. further discloses wherein the plurality of pylons maximize the distance between the plurality of fan blades and the plurality of guide vanes (see at least axial portion of legs #38 adjacent feet #39: since these cause axial projection, they maximize the distance between the radial portions of legs #38 and the blades of the impeller #22).
Regarding claim 8, Steele et al. further discloses wherein fan rotor further comprises a central hub (see at least rotor #30A; paragraph [0020]), and the shroud frame is axially offset from central hub (see at least Figure 1: outer casing #24 offset in the axial direction from rotor #30A).
Regarding claim 9, Steele et al. further discloses wherein the shroud frame is arranged upstream from the central hub (see at least Figure 1: outer casing #24 upstream from the protruding portion of rotor #30A with respect to the airflow).
Regarding claim 11, Steele et al. is silent regarding wherein the plurality of pylons is spaced equidistantly.
It would, however, have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the pylons in the transport refrigeration unit of Steele et al. with wherein the plurality of pylons is spaced equidistantly since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the transport refrigeration unit of Steele et al. would not operate differently with the claimed spacing. Further, applicant places no criticality on the spacing, indicating simply that the pylons “may” be spaced equidistantly but “need not be” (see specification paragraph [0040]).  
Regarding claim 12, Steele et al. further discloses wherein the plurality of pylons includes a first pylon (see at least axial portion of top left leg #38), a second pylon (see at least axial portion of bottom left leg #38), and a third pylon (see at least axial portion of top right leg #38), and a distance between the first pylon and the second pylon is different that a distance between the second pylon and the third pylon (the distance between the first and second pylon is shorter in at least one direction than the distance between the second and third pylon).
Regarding claim 13, Steele et al. further discloses wherein the plurality of pylons extend perpendicular to the surface of the shroud frame (see at least axial portion of legs #38 adjacent feet #39 which project perpendicular to at least one surface of the outer casing #24, best shown in Figure 4).
Regarding claim 14, Steele et al. further discloses wherein the plurality of pylons extend at an angle between 0 degrees and 90 degrees relative to the surface of the shroud frame (see at least axial portion of legs #38 adjacent feet #39 which project perpendicular to at least one surface of the outer casing #24 and parallel to another surface of the outer casing #24).
Regarding claim 15, Steele et al. is silent regarding wherein the shroud frame, the plurality of pylons, the stator hub, and the plurality of guide vanes are integrally formed.
It would, however, have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the transport refrigeration unit of Steele et al. with wherein the shroud frame, the plurality of pylons, the stator hub, and the plurality of guide vanes are integrally formed since it has been held that making integral involves only routine design choice (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).  In the instant case, the transport refrigeration unit of Steele et al. would not operate differently with wherein the shroud frame, the plurality of pylons, the stator hub, and the plurality of guide vanes are integrally formed (if, in fact, they are not integrally formed). Further, applicant places no criticality on wherein the shroud frame, the plurality of pylons, the stator hub, and the plurality of guide vanes are integrally formed, indicating simply that the components “may” be integrally formed as a single component or “may” be removably or permanently connected (see specification paragraphs [0040]-[0041]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 2009/0211287: previously cited) in view of Alizadeh (US 5,582,507: previously cited) and Bushnell (US 2010/0040458: previously cited).
Regarding claim 16, Steele et al. discloses a transport refrigeration unit for use with a transport trailer comprising: 
a structural framework mountable to a wall of the transport trailer (see at least structural framework #60); 
a condenser heat exchanger unit (see at least condenser #70); 
an evaporator housing (see at least evaporator housing #80); and at least one condenser fan assembly for blowing air toward the evaporator housing and over the condenser heat exchanger unit (see at least condenser fan assembly #10), the at least one condenser fan assembly including: 
a fan rotor rotatable about a fan axis (see at least rotor #30A; paragraph [0020]); and 
a casing defining a central opening (see at least outer shroud #24; central member #36 of bracket #34), the fan rotor being arranged within the central opening (see at least paragraphs [0020]-[0021]),
While Steele et al. further discloses the casing including: 
a cylindrical shroud frame (see at least outer casing #24) having a plurality of circumferentially spaced pylons extending downstream of the shroud frame relative to an airflow (see at least feet #39 and axial portion of legs #38) and 
a plurality of openings defined between adjacent pylons of the plurality of pylons (see at least openings defined between adjacent copies of feet #39 and axial portion of legs #38 outside of outer shroud #24); and 
a stator coupled to the plurality of pylons (see at least central member #36), the stator including a plurality of guide vanes arranged axially downstream from the ran rotor and the cylindrical shroud casing with respect to the airflow (see at least radial portion of legs #38; central member #36 and the legs #38 are axially downstream from rotor #30A and casing #24 with respect to the airflow), wherein each guide vane is connected to a respective pylon at a position offset in a downstream direction from the downstream surface of the cylindrical shroud (see at least radial portion of legs #38 attached to distal portions of the axial portion of legs #38 which are axially offset to be downstream from the outer casing #24);
wherein the condenser fan assembly is arranged adjacent to the evaporator housing (see at least paragraph [0026]) such that a portion of the airflow moving through the at least one condenser fan assembly is expelled from the at least one condenser fan assembly radially via the plurality of openings due to the proximity of the evaporator housing (Examiner notes that since the structure meets the claim, it is deemed capable of performing the claimed function; see also paragraph [0026]: in order for air to flow over the engine and generator to provide cooling there must be a significant radial component to the discharge), Steele et al. does not disclose the casing including a cylindrical shroud frame having a plurality of circumferentially spaced pylons extending from a downstream surface of the shroud body.
Alizadeh teaches another condenser fan assembly, having a casing including a cylindrical shroud frame (see at least ring #101) having a plurality of circumferentially spaced pylons extending from a downstream surface of the shroud frame relative to an airflow, the plurality of pylons being formed at a first end with the downstream surface of the cylindrical shroud frame (see at least fastenings #107/#108/#109 and axial portions of arms #103/#104/#105) and a plurality of openings defined between adjacent pylons of the plurality of pylons (see at least openings between fastenings #107/#108/#109 and axial portions of arms #103/#104/#105), wherein a portion of an airflow moving through the at least one condenser fan assembly is expelled from the at least one condenser fan assembly radially via the plurality of openings (in view that the openings include a radial component, at least some of the airflow will be expelled radially).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the fan assembly of Steele et al. with the casing including a cylindrical shroud frame having a plurality of circumferentially spaced pylons extending from a downstream surface of the shroud frame relative to an airflow, the plurality of pylons being formed at a first end with the downstream surface of the cylindrical shroud frame, as taught by Alizadeh to improve the fan assembly of Steele et al. by decreasing resonance, thereby decreasing noise and vibration and improving the efficiency of the fan assembly (see at least Alizadeh column 6, lines 51-59).  
Steele et al. in view of Alizadeh does not disclose the plurality of pylons being integrally formed at a first end with the downstream surface of the cylindrical shroud frame, though the combination does teach formed (i.e attached) at a first end with the downstream surface of the of the cylindrical shroud frame which will ultimately lead to an integral construction (see above regarding extending from a downstream surface).
However, to the extent that intregrally formed could be considered to require that the frame and pylons are always a single piece, Examiner notes that based on Applicant’s disclosure of both one-piece and multiple-piece construction for the pylons and shroud frame (see paragraph [0040]), it appears that Applicant’s invention would perform equally well with the combined unitary, one-piece structure of Steele et al. in view of Alizadeh or with one-piece construction.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide shroud and pylons of Steele et al. in view of Alizadeah with the plurality of pylons being integrally formed at a first end with the downstream surface of the cylindrical shroud frame, since making integral what was formerly multiple pieces has been held to be a matter of routine design choice (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."): in this case, as discussed above, Applicant discloses both one-piece and multiple-piece construction for the pylons and shroud frame, making the limitation non-critical to Applicant’s invention, though Examiner notes that a single piece would provide the predictable benefit of simplifying assembly.  
Steele et al. in view of Alizadeh does not disclose wherein the guide vanes are configured to straighten the airflow.
Bushnell teaches another fan assembly having a stator with guide vanes, wherein the guide vanes are configured to straighten the airflow (see at least paragraph [0025]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the fan assembly of Steele et al. in view of Alizadeh with wherein the guide vanes are configured to straighten the airflow, as taught by Bushnell, to improve the assembly of Steele et al. in view of Alizadeh by improving fan stability and reducing noise (see at least Bushnell paragraph [0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763